Citation Nr: 0212791	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
anterior cruciate ligament (ACL) deficiency of the right knee 
prior to November 13, 2001, and to a rating in excess of 20 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to December 
1991, and from October 1993 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which confirmed and continued the 10 percent 
rating for the veteran's service-connected osteoarthritis of 
the right knee.  The RO in Houston, Texas, currently has 
jurisdiction over the veteran's claims folder.

This case was previously before the Board in September 2001, 
at which time the Board remanded the case for the veteran to 
be accorded a new VA medical examination, and for the RO to 
consider whether the veteran was entitled to separate ratings 
for arthritis and instability pursuant to VAOPGCPREC 23-97 
and 9-98.  Following the Board's remand, the veteran 
underwent a new VA medical examination in April 2002.  By a 
May 2002 Supplemental Statement of the Case (SSOC), the RO 
confirmed and continued the 10 percent rating for the right 
knee osteoarthritis, and assigned a separate rating for ACL 
deficiency, evaluated on the basis of instability.  A 10 
percent rating was assigned, effective June 15, 2001, with a 
20 percent rating being effective November 13, 2001.

As a preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives.  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The evidence on file reflects that the veteran's right 
knee is manifest, in part, by pain and resulting functional 
impairment such as limitation of motion.  However, even with 
taking into account the veteran's right knee pain, the 
objective medical evidence on file does not show that it has 
resulted in limitation of flexion that more nearly 
approximates to 30 degrees or less, nor limitation of 
extension that more nearly approximates to 15 degrees or 
more.

3.  The veteran's right knee disability is also manifest by 
moderate recurrent instability, both before and prior to 
November 13, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the right knee based upon limitation of 
motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a separate rating of 20 percent based 
upon moderate instability for ACL deficiency of the right 
knee prior to November 13, 2001, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2001); VAOPGCPREC 23-97 and 9-98; 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a separate rating in excess of 20 
percent for ACL deficiency of the right knee based on 
instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.71a, Diagnostic Code 5257 (2001); VAOPGCPREC 23-97 and 9-
98; 66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran multiple 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents such as the March 1996 Statement of the 
Case (SOC) and the various SSOCs.  Moreover, by 
correspondence dated in October 1995, May 2000, November 
2000, March 2001, April 2001, and January 2002, the RO 
requested that the veteran identify any pertinent medical 
records regarding this case, and indicated that they would 
attempt to obtain any such records.  The April 2001 
correspondence specifically addressed the applicability of 
the VCAA to the facts of this case.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the veteran has not 
identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance to the veteran is required based on the 
facts of the instant case.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).


Background.  Service connection was established status-post 
right knee surgery with X-ray evidence of early 
osteoarthrosis by a May 1992 rating decision.  A 10 percent 
rating was established, effective December 3, 1991, pursuant 
to Diagnostic Code 5257.  However, the decision indicated 
that this rating was based upon examination findings of 
slight limitation of motion, pain, and crepitus on movement.

The evidence added to the file in conjunction with this 
increased rating claim includes various private and VA 
medical records, including examination reports, which, 
together, cover a period from 1995 to 2002.  Among other 
things, these records show treatment and evaluation of the 
veteran's right knee on a variety of occasions.

At a November 1995 VA medical examination, the veteran 
complained, in part, of pain and swelling in the right knee.  
On examination, it was noted that he had normal gait, 
multiple scars about his right knee, and that he favored his 
right knee slightly when he walked.  There was no effusion.  
Range of motion was from zero to 125 degrees.  There was no 
evidence of a positive drawer sign.  Diagnoses following 
examination included residual of injury to the right knee, 
post-operative status arthroscopic surgery open procedure for 
internal derangement of the right knee with degenerative 
arthritis.

The veteran underwent a new VA arranged medical examination 
of his right knee in September 2000.  At this examination, he 
complained of pain, weakness, stiffness, swelling, 
inflammation, instability, dislocation, locking, fatigue, and 
lack of endurance.  He reported that the symptoms were 
constant, and rated them as distressing on a scale of mild to 
excruciating.  On examination, it was noted that the 
appearance of the right knee joint was within normal limits.  
There was no sign of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  Range 
of motion was from zero to 140 degrees; was described as 
being within normal limits, and not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Drawer and 
McMurray tests were negative, bilaterally.  Further, it was 
noted that the veteran had no constitutional signs of 
arthritis, such as anemia, weight loss, fever, or skin 
disorder.  Additionally, it was noted that there was no 
limited function of standing or walking on examination.  It 
was noted that the veteran did require a brace per his 
history, but was not wearing it at the examination, and he 
did not use a crutch, cane, or corrective shoes.  X-rays of 
the right knee revealed status-post ACL reconstructive 
surgery; radiographic features compatible with patellar 
chondromalacia and moderate degenerative changes of  the 
right knee joint.

Based on the foregoing, the examiner diagnosed status-post 
ACL repair times two with early degenerative joint disease of 
the right knee, and subjective residual symptoms of pain and 
stiffness.  Further, the examiner commented that the effects 
of this condition on the veteran's usual occupation and daily 
activity were moderate.  The examiner noted that the veteran 
had a very difficult time ambulating with the right leg, and 
that because of this he was restricted from many sports 
activities and other types of work activities that required a 
great deal of footwork.

Private medical records dated June 15, 2001, note that the 
veteran was seen for evaluation of his right knee, and that 
on close questioning he described "2 instability" along 
with increasing pain and catching in his knee.  On 
examination, he was found to have a fairly significant fusion 
within that knee being 2+.  Range of motion was from 3 to 125 
degrees.  In addition, he had an obviously positive Lachman 
and pivot shift, trace of valgus laxity, as well as moderate 
tenderness and slight catch posteromedially.  Further, it was 
noted that McMurray's was done gently, and was painful.  X-
rays of the knee showed evidence of a previous patellar 
tendon graft done endoscopically with 2 metal screws, and it 
was noted that the position appeared to be acceptable, etc.  
Moreover, he had moderately severe degenerative changes 
diffusely in all 3 compartments.  Impression was right knee 
instability, chronic, with probable medial meniscal tear 
along with degenerative arthritis, moderately severe and 
probably catching posteromedially with an osteophyte of some 
type.  

Subsequent records dated November 13, 2001, note that the 
veteran was having a fair amount of problems with his right 
knee, which seemed to have more instability than degenerative 
changes, but the clinician thought it was a combination of 
both.  Additional records from this date reflect that the 
veteran was prescribed a custom right ACL brace.

In April 2002, the veteran underwent a VA orthopedic 
examination in accord with the Board's remand.  The examiner 
noted that the veteran's claims file had been reviewed.  At 
this examination, the veteran reported that he took an 
occasional Ibuprofen as needed for pain; he continued to 
complain of mechanical pain and instability symptoms; he was 
not able to participate in any recreational activities with 
his right lower extremity because of the pain and 
instability; and that a brace had been ordered by his 
civilian doctor and the VA orthopedic service, but he had not 
yet received it.  

Examination of the right knee showed a well-healed surgical 
scar anteriorly.  The veteran was also found to have 2+ 
effusion, medial and lateral joint line tenderness, palpable 
osteophytes, as well as 2+ anterior laxity with no good 
endpoint.  Range of motion was from zero to 130 degrees, with 
crepitus throughout.  It was noted that diagnostic studies 
showed moderate osteoarthritis with post-surgical changes.

Diagnoses following examination were right knee injury; 
chronic, recurrent ACL deficiency; and post-traumatic 
osteoarthritis, moderate to severe.  Further, the examiner 
commented that the veteran had a deficient ligament which had 
progressed to chronic and recurrent instability as well as 
mechanical symptoms.  The examiner stated there was no doubt 
the veteran had significant meniscal pathology, but also 
radiographic evidence of osteoarthritis.  It was noted that 
the veteran would be an excellent candidate for surgical 
reconstruction, but he was concerned given his two previous 
reconstruction procedures.  He understood that he might 
ultimately require a knee replacement in the distant future, 
and might also benefit from the ligament reconstruction.  It 
was also noted that he would certainly benefit from bracing 
on a daily basis.  Additionally, he understood that he might 
require a sedentary type job in the future.

The examiner opined that the veteran had significant 
limitations with respect to activities of daily living, 
employment and recreation, particularly during flare-ups.  
While there was no evidence of weakness, he would have excess 
fatigability given the persistent pain and mechanical 
symptoms.  The examiner noted that the veteran was encouraged 
to seek out the brace as this might minimize his instability 
symptoms.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides that slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment, while a 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a.

The General Counsel for VA held in VAOPGCPREC 23-97 that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a 20 percent rating for ACL deficiency 
of the right knee prior to November 13, 2001.  However, the 
Board also finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for osteoarthritis of the right knee, nor a rating in excess 
of 20 percent for the ACL deficiency.

With respect to the osteoarthritis, the Board acknowledges 
that the veteran's right knee is manifest, in part, by pain 
and resulting functional impairment such as limitation of 
motion.  However, even with taking into account the veteran's 
right knee pain, the objective medical evidence on file does 
not show that it has resulted in limitation of flexion that 
more nearly approximates to 30 degrees or less, nor 
limitation of extension that more nearly approximates to 15 
degrees or more.  As detailed above, range of motion on the 
November 1995 VA medical examination was from zero to 125 
degrees; from zero to 140 degrees on the September 2000 VA 
medical examination; from 3 to 125 degrees on the June 15, 
2001, private medical records; and from zero to 130 degrees 
on the April 2002 VA orthopedic examination.  Consequently, 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 10 percent for the osteoarthritis 
of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but there is no 
objective medical evidence to show that pain, flare-ups of 
pain, fatigue, weakness or incoordination results in any 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent under Code 5260 or 
5261.  The degree of limitation of motion that has been 
shown, even with consideration of pain, falls far short of 
what is required for a rating in excess of 10 percent.

Regarding the ACL deficiency of the right knee, the Board 
notes that in this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, there was no objective medical finding of 
instability on the November 1995 VA medical examination.  
Although the veteran complained of instability at the 
September 2000 VA medical examination, the examiner 
specifically stated that there was no evidence of instability 
on objective medical evaluation.  The first objective medical 
finding of instability was in the private medical records 
dated June 15, 2001.  Consequently, it does not appear that 
the veteran is entitled to a separate rating under Diagnostic 
Code 5257 prior to this date.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The Board does find that the objective medical evidence tends 
to show that the veteran's ACL deficiency of the right knee 
more nearly approximates the criteria of moderate instability 
for the period prior to November 13, 2001.  The June 15, 
2001, records note an obviously positive Lachman and pivot 
shift, moderate tenderness, and the instability was described 
as chronic.  Granted, there was only trace of valgus laxity, 
and only slight catch posteromedially.  Resolving the benefit 
of the doubt in favor of the veteran, and taking into 
consideration his complaints of right knee pain, the Board 
concludes that he is entitled to a rating of 20 percent under 
Diagnostic Code 5257 for his ACL deficiency of the right knee 
for the period prior to November 13, 2001.  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a.

The Board finds that the objective medical evidence does not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5257 for the 
period prior to or since November 13, 2001.  As already 
stated, the first objective medical finding of instability 
was in the private medical records of June 15, 2001.  The 
subsequent medical records of November 13, 2001, as well as 
the April 2002 VA orthopedic examination continue to show 
findings of instability.  However, nothing in these records 
supports a finding of severe instability or subluxation.  The 
November 13, 2001, records reflect that the veteran was 
prescribed an elastic brace for his right knee, although the 
April 2002 VA examination noted that he had not yet received 
the brace.  Nevertheless, the VA examiner indicated that such 
a brace would help with the veteran's symptoms of 
instability.  This examination also noted 2+ anterior laxity 
with no good endpoint.

For the reasons stated above, the Board finds that the 
veteran is entitled to a 20 percent rating for his ACL 
deficiency for the period prior to November 13, 2001, but he 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for this disability, nor for a rating 
in excess of 10 percent for osteoarthritis of the right knee.  
Since the veteran does not meet or nearly approximate the 
requisite criteria for ratings in excess of 20 percent and 10 
percent for his ACL deficiency and osteoarthritis 
respectively, the preponderance of the evidence is against 
these claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Analysis of entitlement to a disability rating in excess of 
20 percent under Code 5257 on the basis of greater limitation 
of motion due to pain on use, including use during flare-ups, 
is inapplicable.  The holding in DeLuca dealt with evaluation 
of a service-connected joint disability rated on limitation 
of motion and such was considered in evaluating the veteran's 
arthritis of the right knee (see above).  Because Diagnostic 
Code 5257 is not predicated on loss of range of motion, §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 



ORDER

Entitlement to an increased rating for osteoarthritis of the 
right knee, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a rating in excess of 20 percent for ACL 
deficiency of the right knee prior to November 13, 2001, is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for ACL 
deficiency of the right knee is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

